In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-0970V
                                          UNPUBLISHED


    NORA DEMPSEY,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: May 27, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Tetanus Diphtheria acellular
                                                                Pertussis (Tdap) Vaccine; Shoulder
                         Respondent.                            Injury Related to Vaccine
                                                                Administration (SIRVA)


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On July 6, 2018, Nora Dempsey filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of a tetanus vaccination administered to her on
February 21, 2017. Petition at 1.3 The case was assigned to the Special Processing Unit
of the Office of Special Masters.

      On March 22, 2021, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for SIRVA. On May 25, 2021, Respondent filed a proffer on award of
1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
3
 Petitioner filed an amended petition on December 23, 2019 to allege causation-in-fact in addition to her
Table claim. ECF No. 29.
compensation (“Proffer”) indicating Petitioner should be awarded $74,821.36 (comprised
of $72,500.00 in pain and suffering, and $2,321.36 in past unreimbursable expenses).
Proffer at 1-2. In the Proffer, Respondent represented that Petitioner agrees with the
proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to an
award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $74,821.36 (comprised of $72,500.00 in pain and suffering, and
$2,321.36) in past unreimbursable expenses) in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.4

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

                                                       )
NORA DEMPSEY,                                          )
                                                       )
                        Petitioner,                    )
                                                       )       No. 18-970V
 v.                                                    )       Chief Special Master Corcoran
                                                       )       (ECF)
 SECRETARY OF HEALTH                                   )
 AND HUMAN SERVICES,                                   )
                                                       )
                        Respondent.                    )
                                                       )

                       PROFFER ON AWARD OF COMPENSATION

       On July 6, 2018, Nora Dempsey (petitioner) filed a petition for compensation under the

National Childhood Vaccine Injury Act of 1986, as amended, 42 U.S.C. §§ 300aa-1 to -34,

alleging that she sustained a Table left shoulder injury related to vaccine administration (SIRVA)

from the flu vaccine administered to her on January 25, 2018. ECF No. 1. On July 6, 2019,

respondent filed a Rule 4(c) Report seeking dismissal of the petition. ECF No. 19. On February

17, 2021, the Court issued Findings of Fact (ECF No. 35), and on March 18, 2021, respondent

filed an Amended Rule 4(c) Report, stating that based on the record as it now stands and subject

to his right to appeal the Findings of Fact, respondent does not dispute that petitioner has

satisfied all legal prerequisites for compensation under the Act. ECF No. 36. On March 22,

2021, the Court issued a Ruling on Entitlement, finding that petitioner is entitled to

compensation. ECF No. 27.

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$74,821.36, comprised of $72,500.00 in pain and suffering, and $2,321.36 in well-documented
past unreimbursable expenses. This award represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment of $74,821.36, in the form of a check payable to petitioner. Petitioner agrees.

                                             Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Acting Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Acting Deputy Director
                                             Torts Branch, Civil Division

                                             DARRYL R. WISHARD
                                             Assistant Director
                                             Torts Branch, Civil Division

                                             /s/ Claudia B. Gangi
                                             CLAUDIA B. GANGI
                                             Senior Trial Attorney
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146
                                             Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
                                             Tel.: (202) 616-4138
                                             Email: claudia.gangi@usdoj.gov

Dated: May 25, 2021



1Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future pain
and suffering.